 In the Matter of NEW YORK & CUBA MAIL STEAMSHIP COMPANYandNATIONAL ORGANIZATION MASTERS, MATES AND PILOTS OF AMERICACase No. R-1003.-Decided October 5, 1938Water Transportation Industry-Investigation of Representatives:controversy concerning Lepresentation of employees: rival organizations; refusal byemployer to recognize petitioning union as exclusive representative of employ-ees becauseof previous certification by Board ofrivalunion-Unit Appropriatefor Collective Bargaining:licensed deck officers, including the masters, of allthe vessels operated4hy the Company; prior decision ofBoard--Representatives:proof of choice: union membershipcards-Certification of Representatives,upon proof of majority representation; unit not petitioned for certified byBoard.Mr. Will Maslow,for the Board.Burlingham,feeder, Clarke <C Hupper,byMhMr.Burton H. White,ofNew YorkCity, forthe Company.Mr. F. T. Pinehin,of New York City,for theM. M. P.Mr. Harry &rown.ctein,of counsel to the Board.-DECISIONAND.CERTIFICATIONOF REPRESENTATIVESSTATEMENT OF THE CASEOn Julie 18, 1938, National Organization Masters, Mates, andPilots of America. herein called M. M. P., filed with the RegionalDirector for the Second Region (New York City) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the New York and Cuba Mail Steam-ship Company, New York City, herein called the Comliapy, andrequesting an investigation and certification of representatives pursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 8, 1938, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Region al Director to conduct itand to provide for an appropriate hearing upon due.notice.9 N. L. R. B., No. 11.51134068-39-vol IC-5 52NATIONAL LABOR RELATIONS BOARDOn August 13, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, uponM. M. P., and upon the United Licensed Officers of the UnitedStates of America, herein called U. L. 0., a labor organization claim-ing to represent employees directly affected by such investigation.Pursuant to the notice, a hearing was held on August 29, 1938, atNew York City, before William Seagle, the Trial Examiner dulydesignated by the Board.The Board, the Company, and M. M. P.participated in the hearing, the first two being represented by coun-sel and the latter by its national trustee.U. L. O. did not appear.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedto all parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNew' York and Cuba Mail Steamship Company, a Maine corpora-tion having its principal office and place of business in New YorkCity, is engaged in' the operation of vessels for the transportation offreight and passengers for hire from New York to Cuba and Mexicoand return.The Company, at present; operates -eight vessels, fivecarrying freight and passengers, and three carrying freight exclu-sively.The vessels operated by 'the Company carry between 32 and37 deck officers, including masters.We find that the Company is engaged in trade, traffic, commerce,and transportation between the United States and foreign countriesand that the licensed deck officers employed on the vessels are di-rectly engaged in such trade, traffic, commerce, and transportation.II.THE ORGANIZATION-INVOLVEDM. M. P. is a labor organization limited in membership to licenseddeck officers, and admits to membership such officers in the employof the Company, including masters as well as other licensed deckofficers.'In. THE QUESTION CONCERNING REPRESENTATIONIn June 1938, M. M. P. requested recognition as the exclusive rep-resentative of the licensed deck officers employed by the Company onitsvessels.The Company, in response to this request, stated thatU. L. O. had been previously certified,, and that the Company wouldbatter of New York andCubaMaidSteamshcp CompanyandUnited LicensedOffice'sof the United States of America,2N. L. R B 595 DECISIONS AND ORDERS53not, therefore, bargain with M. M. P. Since this certification wasissued on August 14, '1937, it no longer' offers any bar to a newchoice of representatives.We find that a question has arisen concerning the representationof licensed deck officers of the Company, and'that this question tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE APPROPRIATE UNITBoth the Company and M. M. P: agreed that the licensed deckofficersconstitute an appropriate unit for collective bargaining.This unit has found support in previous decisions of the Board.2At the hearing, the Company and M. M. P. contended that themasters of the vessels should be excluded from the unit appropriatefor collective bargaining.In a recent Decision in another case weconsidered the same question and decided against the exclusion ofthe masters from 'a bargaining unit of licensed deck personnel.3Thereasons for the Board's -decision in that case are equally applicable,r-here, and,, accordingly, the masters will be included in the unit.We find that all the licensed deck officers employed on the Com-pany's vessels constitute a 'unit appropriate for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment. and other conditions of eniployrnent, and that said unit willinsure to employees of the Company the' full benefit of the right to>>self-orgauization-and to collective bargaining and otherwise effectuatethe policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company employs a master, chief officer, second officer, thirdOfficer, and sometimes a junior third officer, all licensed deck officers,on, each of its vessels.On June 17, 1938, the day before the petitiony-as filed herein, the Company employed 37 licensed deck officers,incliuling plasters, and on August 23, 1938, less than a week beforethe' hearing, the Company, employed 32 licensed deck, officers, in-cluding masters.M. M. P. introduced and proved the authenticity ofmembership cards for 23 of the licensed deck officers employed by theCompany on June 17, 1938, and August 23, 1938.These membershipcards were not questioned or controverted in any way and showedthat ,most, of the employees represented by M. M. P. within the `ap-propriate unit did not become members of that organization untilaMatter of Black Diamond Steamship CorporationandMarine Engineers BeneficialAsso-c ation, Local No.33,2 N L R. B. 241;Matter of Grace Line, Inc, and Panama MailSteamship CompanyandNationalMarine Engineers'Beneficial -Assn.,LocalNo.33,2N. L. R B. 369.-8Matter of Standard Oil Company of New JerseyandUnited Licensed Officers of theU S A,etal.8NL R B 936 54NATIONAL LABOR RELATIONS BOARDsome time after the election which formed the basis for the previouscertification of U. L. O. as the bargaining representative of the li-censed deck officers.4We find that M. M. P. has been designated and selected by a major-i ty of the employees in the appropriate unit as' their representativefor the purposes of collective bargaining. It is, therefore, the exclu-sive representative of all the employees in such unit for the, purposesof collective bargaining and we will so certify.Upon the basis of the foregoing findings of fact, and upon theentire record in the matter, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the New York and Cuba Mail SteamshipCompany, New York City, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The licensed deck officers, including the masters, employed bythe New York and Cuba Mail Steamship Company constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.National Organization Masters, Mates, and Pilots of Americais the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National.Labor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National Labor-Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that National Organization Masters, Mates,and Pilots of America has been designated and selected by a major-ity of the licensed deck officers employed by the New York and CubaMail Steamship Company, New York City, as their representativefor purposes of collective bargaining and that pursuant to the provi-sions of Section 9 (a) of- the Act, National Organization Masters,Mates, and Pilots of America is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Decision and Certification of Representatives.See footnote 1, supra.